DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-11, 14-15, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (WO 2017087984).
Regarding claims 1, 15, 18, Sweeney et al. disclose a computer-implemented method comprising
determining, by a computing system and based at least, in part on one or more actions of a passenger associated with a trip of an autonomous vehicle, a current state of the trip from amongst a plurality of different predefined states of the trip: identifying, by the computing system and based at least in part on the current state of the trip, one or more computing devices associated with the passenger; generating, 
communicating, by the computing system and to the one or more computing devices associated with the passenger, the data describing the one or mere interfaces for display. 
(See Sweeney et al. as the user calls an autonomous vehicle (AV) to a pickup location using his mobile computing device (MCD). To this end, various information is sent to the MCD, see paragraphs 13 to 15, 22, 23, Figures 4A (A)-(C}, paragraph 6. This is a state in which the user has not yet entered the vehicle. To unlock, the user enters a code in a vehicle mounted display (paragraph 65), once entered, the user is informed via another vehicle mounted display (paragraph 7, Figures 4B(A)-(J)).
	Regarding claim 2, Sweeney et al. disclose wherein the plurality of different predefined states comprises: a state characterized by the trip having not commenced, the passenger being located outside the autonomous vehicle, entry to the autonomous vehicle being secured, and proximity of the autonomous vehicle to one or more of the passenger or a predetermined pickup location; a state characterized by the trip having not commenced, the passenger being located outside the autonomous vehicle, entry to the autonomous vehicle being unsecured, and the proximity of the autonomous vehicle to the one or more of the passenger or the predetermined pickup location; a state characterized by the trip having not commenced and the passenger being located inside the autonomous vehicle; a state characterized by the trip having commenced, the passenger being located inside the autonomous vehicle, and locomotion of the autonomous vehicle along a route associated with the trip;  48a state characterized by proximity of the autonomous vehicle to a destination of the trip, the passenger being located inside the autonomous vehicle, and locomotion of the autonomous vehicle along the route associated with the trip; a state characterized by arrival of the autonomous vehicle at the destination of the trip and the passenger being located inside the autonomous vehicle; and a state characterized by the arrival of the autonomous vehicle at the destination of the trip and the passenger being located 
	Regarding claims 3-11, 14, 16-17, 19-20, Sweeney et al. discloses all of the limitations such as identifying the one or more computing devices associated with the passenger comprises identifying a computing device distinct from the autonomous vehicle and possessed by the passenger while the passenger is located outside the autonomous vehicle; generating the one or more interfaces for display comprises generating data describing at least one interface for display by the computing device distinct from the autonomous vehicle; and communicating the data describing the one or more interfaces for display comprises communicating, to the computing device distinct from the autonomous vehicle, the data describing the at least one interface for display by the computing device distinct from the autonomous vehicle;  wherein: the one or more actions of the passenger comprise at least one action of the passenger performed via the computing device distinct from the autonomous vehicle; and determining the current state of the trip comprises determining, based at least in part on data received from the computing device distinct from the autonomous vehicle, that the passenger is located outside the autonomous vehicle; wherein determining the current state of the trip comprises:  49determining, based at least in part on data received from the computing device distinct from the autonomous vehicle, a geographic location of the passenger; determining, based at least in part on the geographic location of the passenger, a proximity of the passenger to the autonomous vehicle; and determining, based at least in part on the proximity of the passenger to the autonomous vehicle, that the passenger is located outside the autonomous vehicle (See Sweeney et al. paragraph 52, 59, 85). Therefore all claims are rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (WO   2017087984) in view of Nagy et al. (U.S. Pub No. 20170369052).
Regarding claims 12-13, Sweeney et al. disclose all but fail to specifically disclose determining, by the computing system, one or more preferences of the passenger; and responsive to determining the passenger is located inside the autonomous vehicle, one or more of adjusting or maintaining, by the computing system, at least one parameter of the autonomous vehicle in accordance with the one or more preferences of the passenger; and wherein the at least one parameter of the autonomous vehicle controls one or more of: lighting inside the autonomous vehicle; climate inside the autonomous vehicle; a seat position of the autonomous vehicle; audio inside the autonomous vehicle; or video inside the autonomous vehicle. In an analogous art, Nagy et al. disclose as the individual user setting is used and discussing driving parameters as: well as radio, music, temperature, scat position etc. (See Nagy et al. paragraph 0040, 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include these user settings as it would render obvious for its intended purpose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/
 Primary Examiner, Art Unit 3661